ALLOWANCE

Response to Amendment
Applicant's amendment filed on 02/02/2022 has been entered.  Claims 1, 21, and 25 have been amended.  Claims 29 and 30 have been added.  Claims 1, 3-8 and 17-30 are still pending in this application, with claim 1 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Sprow (Reg. No. 48580) on 02/09/2022.
The application has been amended as follows:
1. (Currently Amended) A light fixture comprising: 
a light receiver; 
an electrically-powered light source coupled to the light receiver; 
a vessel containing a liquid and having an outer wall; 
a light guide configured to guide and transmit light emitted from the light source into the vessel in an outward direction along the entire length, width, and depth of the light guide; 
wherein the vessel is configured such that light emitted from the light guide passes through the liquid contained within the vessel and through the entire outer wall of the vessel;
wherein the light receiver is configured to position the light source outside of the vessel; and
wherein the light guide comprises a tube that is at least partially hollow to receive a portion of the light source.
	4. (Cancelled)
	29. (Cancelled)

Allowable Subject Matter
Claims 1, 3, 5-8, 17-28, and 30 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a light receiver, electrically-powered light source, a vessel containing liquid and having an outer wall; a light guide configured to transmit light from the light source into the vessel in an outward direction along the entire length, width, and depth of the light guide, wherein the vessel is configured such that light emitted from the light guide passes through the liquid in the vessel; the light receiver is configured to position the light source outside of the vessel, and the light guide being a tube that is at least partially hollow to receive a portion of the light source as specifically called for the claimed combinations.
The closest prior art, Wang (US 2019/0249838) teaches several limitations and their specifics as rejected in the office action on 11/24/2021.
However Wang fails to disclose the light guide comprises a tube that is at least partially hollow to receive a portion of the light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wang reference in the manner required by the claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T.E/Examiner, Art Unit 2875                         

/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896